UNITED STATES COURT OF APPEALS
Filed 8/9/96
                      FOR THE TENTH CIRCUIT

                             ______


MERRILL WADE AYERS,                )
                                   )
     Plaintiff-Appellant,          )
                                   )
v.                                 )         No. 96-8034
                                   )    (D.C. No. 95-CV-262)
JUDY UPHOFF, individually; WYOMING )       (Dist. of Wyo.)
DEPARTMENT OF CORRECTIONS DIRECTOR,)
in her official capacity, aka Judy )
Uphoff; JIM DAVIS, individually;   )
WYOMING DEPARTMENT OF CORRECTIONS )
HEALTH ADMINISTRATOR, in his       )
official capacity, aka Jim Davis; )
DUANE SHILLINGER; JAMES FERGUSON, )
individually; WYOMING DEPARTMENT   )
OF CORRECTIONS STATE PENITENTIARY )
WARDEN, in his official capacity, )
aka James Ferguson; JERRY STEELE, )
individually; WYOMING DEPARTMENT   )
OF CORRECTIONS STATE PENITENTIARY )
ASSOCIATE WARDEN, in his official )
capacity, aka Jerry Steele; ARCHIE )
KIRSCH, individually; WILLIAM      )
HETTGAR, individually; WYOMING     )
DEPARTMENT OF CORRECTIONS STATE    )
PENITENTIARY ASSOCIATE WARDEN, in )
his official capacity, aka William )
Hettgar; DONALD P. FERGUSON,       )
individually, Wexford Contract     )
Physician; DR. JOHNSON,            )
individually, Wexford Contract     )
Physician; JOHN PERRY,             )
individually; CINDY FAULKNER,      )
individually; NURSE SHUTTERLEE,    )
individually; WEXFORD HEALTH       )
SOURCES, INC.; RICK SHINKLE,       )
individually; CORRECTIONS OFFICER, )
WYOMING DEPARTMENT OF CORRECTIONS )
STATE PENITENTIARY, in his official)
capacity, aka Rick Shinkle,        )
                                   )
     Defendant-Appellee.           )
                              ______

                       ORDER AND JUDGMENT*
                             ______

Before ANDERSON, BARRETT, and MURPHY, Circuit Judges.
                              ______

     After examining the briefs and the appellate record, this

panel has determined unanimously to honor the parties’ request for

a decision on the briefs without oral argument.   See Fed. R. App.

P. 34(f); 10th Cir. R. 34.1.9.     The case is therefore ordered

submitted without oral argument.

     Merril Wade Ayers (Ayers), appearing pro se and having been

granted leave to proceed in forma pauperis, appeals from the

district court’s order denying his “Motion for an Order Directing

Defendants and/or Clerk of Courts to Provide Plaintiff with Free

Photocopies.”

     On November 15, 1995, Ayers filed a civil rights complaint

pursuant to 42 U.S.C. § 1983 “seeking relief from defendants’

custom and policy of providing constitutionally inadequate health

care in ‘deliberate indifference’ of prisoners’ serious health

needs and the personal prejudice and ‘cruel and unusual punishment’

he suffered as a result of this ‘custom and policy,’ and from acts



     *
      This order and judgment is not binding precedent, except
under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation
of orders and judgments; nevertheless, an order and judgment may
be cited under the terms and conditions of Tenth Cir. R. 36.3.

                              - 2 -
of retaliation and interference with his right to seek redress for

grievances, as well as violations of his right to privacy.”           (ROA,

Vol. I, Tab 1 at 1-2).      On November 28, 1995, the Magistrate Judge

ordered that Ayers’ civil rights complaint be stayed pending

receipt by the court of documentation regarding compliance with the

Wyoming   Department   of     Corrections Inmate Grievance      Procedure.

(ROA, Vol. I, Tab 7).

     On December 11, 1995, Ayers filed a Motion for an Order

Directing Defendants and/or Clerk of Courts to Provide Plaintiff

with Free Photocopies requesting that he be provided with free

photocopies of legal documents necessary to prosecute his civil

rights action.    (ROA, Vol. I, Tab 10).            Ayers argued that the

Wyoming   Department     of     Corrections   and     the   Wyoming   State

Penitentiary had reinstated a photocopying policy denying legal

photocopies to indigents, such as himself, which violated his right

to access to the courts.       Id.

     On March 11, 1996, the district court converted Ayers’ motion

for Free Photocopies into a Motion for Mandatory Injunction.            The

court found that Ayers’ motion demanding free photocopying services

for all documents required in his civil rights action was “a

complaint concerning the enforcement of a regulation generally

applicable to the entire [prison] population,” which raised wholly

separate issues, and was targeted at only one of the defendants.

The court held that this motion required substantial evidence and


                                     - 3 -
analysis separate from the original case.       (ROA, Vol. I, Tab 19 at

2). Therefore, the court ordered that the legal photocopying issue

be severed from the underlying civil rights action, and directed

that Ayers could bring the free legal copies claim as a separate

issue after compliance with the inmate grievance procedures. Id. at

3.

     We review the grant or denial of an injunction for abuse of

discretion.    See Kansas Health Care Ass’n, Inc. v. Kansas Dep’t of

Social & Rehabilitation Servs., 31 F.3d 1536, 1542 (10th Cir.

1994).     “Under the abuse of discretion standard a trial court’s

decision will not be disturbed unless the appellate court has a

definite and firm conviction that the [trial] court made a clear

error in judgment or exceeded the bounds of permissible choice in

the circumstances.”       Moothart v. Bell, 21 F.3d 1499, 1504 (10th

Cir. 1994) (citations omitted).

     After a careful review of the record, we hold that the

district    court   did   not   abuse   its   discretion.   We   affirm

substantially for the reasons set forth in the district court’s

Order of Severance and Reassignment of Legal Photocopying Issue

dated March 11, 1996.

     AFFIRMED.
                                              Entered for the Court:


                                              James E. Barrett,
                                              Senior United States
                                              Circuit Judge


                                  - 4 -
- 5 -